 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                       CASE NO. C16-1486JLR

11                                Plaintiff,                ORDER DIRECTING THE
                   v.                                       PARTIES TO FILE A JOINT
12                                                          STATUS REPORT
            CITY OF SEATTLE,
13
                                  Defendant.
14

15          The court hereby ORDERS the parties to file a joint status report stating (1) the

16   status of the matter, (2) what steps are necessary to bring this matter to closure, and (3)

17   any other issues that the parties believe should be brought to the attention of the court.

18   The parties shall file their joint status report no later than seven (7) days from the date of

19   this order. If the parties cannot come to agreement concerning the status of this matter or

20   //

21   //

22   //


     ORDER - 1
 1   other information required by the court, the parties may include separate statements

 2   within the joint status report.

 3          Dated this 18th day of August, 2019.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
